Electronically Filed
                                                             Supreme Court
                                                             SCWC-13-0002226
                                                             26-DEC-2014
                                                             10:11 AM



                              SCWC-13-0002226


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                            STATE OF HAWAI'I,

                      Respondent/Plaintiff-Appellee,


                                    vs.


                              MARTIN YOUNG,

                     Petitioner/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                  (CAAP-13-0002226; CR. NO. 12-1-1580)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


            Petitioner/Defendant-Appellant Martin Young’s Application

for Writ of Certiorari filed on November 19, 2014, is hereby

rejected.

            DATED:   Honolulu, Hawai'i, December 26, 2014.

Glenn D. Choy                      /s/ Mark E. Recktenwald

for petitioner


Sonja P. McCullen
                 /s/ Paula A. Nakayama

for respondent

                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson